Exhibit CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Amendment No. 1 to Registration Statement on Form F-10, dated March8, 2010, of our reports dated March 4, 2009 relating to the consolidated financial statements of Pan American Silver Corp. and subsidiaries (which report expresses an unqualified opinion and includes a separate report titled Comments by Independent Registered Chartered Accountants on Canada-United States of America Reporting Difference relating to changes in accounting principles) and the effectiveness of Pan American Silver Corp. and subsidiaries internal control over financial reporting appearing in the annual report on Form 40-F of Pan American Silver Corp. for the year ended December 31, 2008. We also consent to the reference to us under the headings “Auditors, Transfer Agent and Registrar” and “Experts” in the prospectus, which is part of this
